UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted January 18, 2006*
                            Decided January 26, 2006

                                      Before

                     Hon. MICHAEL S. KANNE, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

No. 05-2438

ROBERT N. HOWELL, JR.,                      Appeal from the United States District
    Petitioner-Appellant,                   Court for the Southern District of
                                            Indiana, Terre Haute Division.
      v.
                                            No. 2:05-cv-00099
MARK A. BEZY,
    Respondent-Appellee.                    Richard L. Young,
                                            Judge.

                                    ORDER

      Indiana inmate Robert Howell filed this petition pursuant to 28 U.S.C.
§ 2241, arguing that his conviction and sentence for conspiring to distribute and
possess with the intent to distribute cocaine, cocaine base, and marijuana, 21 U.S.C.
§§ 846, 841, violated the Constitution’s prohibition against double jeopardy because
the administrative forfeiture of his automobile (prior to his conviction) constituted
punishment for his crime. The district court dismissed the petition for lack of



      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-2438                                                                     Page 2

jurisdiction and denied a subsequent motion pursuant to Federal Rule of Civil
Procedure 59(e). We affirm the denial of relief.

       In October 1998, before Howell was convicted, the Drug Enforcement
Administration (“DEA”) seized and forfeited his automobile. See United States v.
Howell, 354 F.3d 693, 694 (7th Cir. 2004). Howell filed his initial collateral attack
on the drug conviction in September 2001; the district court denied relief and we
denied his request for a certificate of appealability in January 2004. See Howell v.
United States, No. 03-3656 (7th Cir. Jan. 7, 2004). After the district court denied
his § 2255 motion but while his motion pursuant to Federal Rule of Civil Procedure
59(e) and his request for a certificate of appealability were still pending in the
district court, Howell filed a motion in his original criminal proceeding seeking
remission of his automobile. See Howell, 354 F.3d at 694. The district court denied
the motion for lack of subject-matter jurisdiction, believing it should have been filed
in the Northern District of Illinois (where the DEA seized the automobile) rather
than the Southern District of Illinois (the district of Howell’s trial). But we
remanded the case for further proceedings because the motion should have been
construed as a civil proceeding, over which the district court had jurisdiction. Id. at
695. On remand, Howell apparently regained his car (though his victory may have
been Pyrrhic; his criminal sentence, in addition to imposing a term of
imprisonment, subjected him to a $7 million forfeiture, id.).

       Howell now asserts that his criminal conviction violated the prohibition
against double jeopardy because the DEA’s prior seizure and forfeiture of his
automobile constituted punishment for his crime. He suggests that he discovered
the forfeiture only after the district court denied his § 2255 motion because
“government agents deliberately hid” the administrative proceeding, and thus he
should be able to bring his claim in a § 2241 petition. Though he does not precisely
identify any new evidence, he generally relies on our dicta in Howell, in which we
expressed our concern that the DEA “knew exactly where Howell was but still did
not notify him of its intent to forfeit his car.” 354 F.3d at 696.

       A federal prisoner may seek relief under § 2241 only if § 2255 “would not
have been adequate to test the legality of the conviction and sentence.” Melton v.
United States, 359 F.3d 855, 858 (7th Cir. 2004). Section 2255, though, is not
inadequate simply because a procedural bar prevents an inmate from seeking relief.
See Garza v. Lappin, 253 F.3d 918, 922 (7th Cir. 2001); In re Davenport, 147 F.3d
605, 609-10 (7th Cir. 1998). It is inadequate only when the “provisions limiting
multiple § 2255 motions prevent a prisoner from obtaining review of a legal theory
that establishes the petitioner’s actual innocence.” Kramer v. Olson, 347 F.3d 214,
217 (7th Cir. 2003).
No. 05-2438                                                                    Page 3

       We begin by observing, as the district court held when it denied his initial
§ 2255 motion, that Howell’s plea agreement contained a waiver of his right to bring
a collateral attack. See Howell v. United States, No. 01-CV-607 (S.D. Ill. May 16,
2002). A double jeopardy claim may survive a waiver if “on the face of the record
the court had no power to enter the conviction or impose the sentence.” United
States v. Broce, 488 U.S. 563, 569 (1989). Howell’s claim, which relies on the
administrative forfeiture of his car, is not clearly apparent on the face of his
criminal record, id. at 575-76, and thus he cannot overcome his waiver. The
government, though, has inexplicably abandoned Howell’s waiver in these
proceedings.

       Regardless, Howell’s claim for relief is substantively unavailing. Assuming,
arguendo, that Howell did not receive notice of the forfeiture until after the
completion of his § 2255 proceeding, see Howell, 354 F.3d at 696, and that this “new
evidence” could demonstrate that § 2255 is inadequate to address his claim, Howell
was not subjected to a judicial order of forfeiture. Thus, jeopardy did not attach at
the point that the DEA took possession of his car, but rather when the government
brought criminal charges. See United States v. Evans, 92 F.3d 540, 542 (7th Cir.
1996) (jeopardy does not attach unless judgment is entered); United States v.
Branham, 97 F.3d 835, 843 (6th Cir. 1996) (collecting cases); see also Howell, 354
F.3d at 695 (Howell’s automobile was seized pursuant to an administrative
proceeding, which did “not confer in rem jurisdiction on any court, because it
bypasse[d] the judicial system”). Though we express no opinion on whether
jeopardy attached when Howell challenged the forfeiture in October 2002 by filing a
motion in his criminal proceeding, he would nevertheless be unable to challenge his
2000 criminal proceeding; the judicial proceeding barred by double jeopardy would
be the forfeiture that has already been set aside. Thus, his claim contesting his
2000 conviction is frivolous.

       We note in closing that, although the district court correctly denied Howell’s
request for relief, the court should not have dismissed the petition for lack of
jurisdiction. Although the petition was not persuasive, § 2241 does not contain a
jurisdictional clause that might deprive the district court of subject-matter
jurisdiction. See Harris v. Warden, 425 F.3d 386, 388 (7th Cir. 2005).

      Accordingly, we AFFIRM the denial of relief. To the extent that Howell
requests permission to commence a successive collateral attack under 28 U.S.C.
§ 2244, we DENY that request.